EXHIBIT 10.34

January 30, 2002



Divesh Sisodraker

2455 Mollie Nye Way
North Vancouver, BC
V7J 3T8


RE: EMPLOYMENT AGREEMENT

Dear Divesh,

This document will confirm the terms and conditions regarding your appointment
as Chief Financial Officer effective October 1, 2001. In this role, you will
report to the President and CEO and your salary will be $200,000 CDN. You will
be entitled to earn incentive compensation of $50,000 USD annually based on
corporate performance targets. This incentive compensation is paid on a
quarterly basis.

In order to continue to encourage you to work for Pivotal Corporation
(“Pivotal”) and its shareholders, Pivotal proposes amending the terms of your
employment to provide you with the following supplemental benefits relating to a
change of control in Pivotal.

The proposed new terms are as follows:

1. Change of Control – A “change of control” means (a) the completion of a
merger or consolidation of Pivotal with or into another entity or any other
corporate reorganization, if more than 50% of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or other reorganization is owned by persons who were not
shareholders of Pivotal immediately prior to such merger, consolidation or other
reorganization, or (b) the sale, transfer or other disposition of all or
substantially all of Pivotal’s assets.


2. Employee Election:  If, during the 6 month period following the date of any
change of control (the “Transition Period”), there is (a) a material reduction
in your aggregate compensation, (b) a material change to your position,
authority or duties that is inconsistent with your current position, authority
or duties or (c) a change in your work location to a location outside of the
Lower Mainland of British Columbia, you shall have the option to terminate your
employment with Pivotal, provided that you advise Pivotal or successor company
in writing of your election to exercise this option at any time during the
Transition Period or before the expiration of 10 days after the end of the
Transition Period (the “Employee Election”).






-1-

--------------------------------------------------------------------------------




3. Effect of Termination:   - If Pivotal or successor company terminates your
employment for any reason other than just cause during the Transition Period, of
if you exercise the Employee Election, Pivotal will:


  (a) Pay to you:


    (i) a lump sum payment equivalent to 12 months of your base salary at the
date of the change of control (the “Severance Payment”), less applicable
statutory withholdings, to compensate you for the termination of employment; and


    (ii) a lump sum payment in the amount of 10% of the Severance Payment, less
applicable statutory withholdings, to compensate you for the loss of benefits;


(b) continue to pay, if applicable, any ongoing professional association dues
that are required in order for you to be employed for a period of 12 months
following the date of termination; and


(c) accelerate the vesting of 50% of all unvested stock options held by you as
of the date of the change of control.


  You agree that the amount payable to you pursuant to this clause shall be the
maximum compensation to which you are entitled in lieu of reasonable notice, and
Pivotal will have no further obligation to you with respect to the termination
of your employment, including without limitation further compensation, severance
pay or damages.


You may wish to obtain legal advice about this offer.

If you agree with the above terms, please sign and return a copy of this letter
to Pivotal.

Yours very truly,

Bo Manning
President & CEO.

I agree with and accept the above terms and conditions of employment.

                                                                                
                                                           
Divesh Sisodraker                                                  DATE








-2-

--------------------------------------------------------------------------------